Citation Nr: 1715082	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-54 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for residuals of left foot frostbite.

3. Entitlement to service connection for residuals of right foot frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is retained by the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was afforded a VA examination for his hearing loss in August 2012.  The VA examiner reported that he reviewed the Veteran's enlistment and separation examinations and that the Veteran's hearing thresholds "were normal during enlistment and separation exams."  The RO, however, reported that the Veteran's service treatment records were fire-related and unavailable.  The entrance and separation examinations were not of record in the claims folder.  Accordingly, either the Veteran's records are (at least in part) available and should be associated with the claim folder, or the examiner based his opinion on an incorrect factual premise.  Either way, the claim must be remanded for further development.

The Veteran was also afforded a VA examination for his residuals from bilateral foot frostbite.  The examiner filled out three evaluation forms.  In the opinion form, the examiner stated that he had considered the Veteran's military service treatment records and that he opined that the condition was less likely than not due to service because of the "absence of documented evaluation for cold injury during military service."  As mentioned above, the RO reported that the Veteran's service treatment records were unavailable.  Either the examiner had records that were not in the claim folder, or the examiner based his opinion on an incorrect factual premise.

In addition, the examiner's diagnosis is not clear.  In the "Cold Injury Residuals" form, the examiner noted that the Veteran had current symptoms from the diagnosed frostbite.  In the "Foot Miscellaneous" form, however, the examiner noted that there was no diagnosis because the condition has resolved.  The examiner instead diagnosed heel spurs and hallux valgus.  The "Medical Opinion" form then again refers to the "patient's frostbite condition."  A remand is necessary to clarify the record as to the current diagnoses.  Once the diagnoses have been identified, a new opinion is required to determine if any relate to the Veteran's claimed in-service frostbite.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the VA examiners and clarify whether they had access to the Veteran's medical records from service.  If they did, obtain copies of the records and associate those copies with the claim folder.  

2.  After completion of (1) above, if the examiner did not have a copy of the Veteran's medical records from service, forward the Veteran's claim folder, including a copy of this remand, to the prior VA hearing loss examiner, or another appropriate medical professional if the original examiner is not available.  After reviewing the claims folder provide an opinion on the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss disability was caused by, related to, or otherwise etiologically the result of military service, to include in-service noise exposure?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  After completion of (1) above, forward the Veteran's claim folder, including a copy of this remand, to the prior VA foot examiner, or another appropriate medical professional if the original examiner is not available.  After reviewing the claims folder provide an opinion on the following:

(a)  Diagnose all conditions of the foot that the Veteran currently has, or has had since the filing of his claim (February 2012).  Further examination of the Veteran may be performed at the examiner's discretion.

(b)  For each condition identified in (a) above, is it at least as likely as not (50 percent or greater probability) that the Veteran's foot disability was caused by, related to, or otherwise etiologically the result of in-service cold exposure?

(c)  If the examiner opines to the negative in (b) because of the lack of evidence of in-service frostbite, assuming that the Veteran did suffer from frostbite while in service, for each condition identified in (a) above, would it be at least as likely as not (50 percent or greater probability) that the Veteran's foot disability was caused by, related to, or otherwise etiologically the result of in-service cold exposure? 

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4.  After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

